In a case at New Bern on the last circuit (Harris v. Peterson,4 N.C. 358), one of the parties had given notice of taking depositions at Albany in such a week; and it was held a good notice; because at so great a distance the taker of the deposition might not know how to procure the witness's attendance on any particular day; the witness might be absent, or not be found; after going thither, some accident might delay the party intending to take the deposition; and he might not arrive on the very day, and it would be extremely inconvenient to force him first to go thither, and know when the witnesses would attend, and then come back and give notice of the time, before he could take the deposition. Wherefore in this case let the deposition be read.
It was read accordingly.